Order entered October 8, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01052-CV

               NEELY MOLDOVAN AND ANDREW MOLDOVAN, Appellants

                                               V.

     ANDREA POLITO AND ANDREA POLITO PHOTOGRAPHY, INC., Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-03069

                                           ORDER
       The reporter’s record is overdue in this accelerated appeal.       Appellants’ docketing

statement, which was filed on September 3, 2015, states appellants requested the reporter’s

record on August 28, 2015 but had not made payment arrangements. Court reporter Vielica

Dobbins did not respond to this Court’s September 9, 2015 letter informing her that the record

was overdue.

       Accordingly, we ORDER Vielica Dobbins, official court reporter of the 134th Judicial

District Court, to file, within TEN DAYS of the date of this order, either: (1) the reporter’s

record; (2) written verification that appellants have not paid for the reporter’s record and have

not been found indigent; or (3) written verification that no hearings were recorded. We notify
appellants that if we receive verification they are not indigent and have not paid for the record,

we will order the appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order to Vielica Dobbins, official court

reporter, 134th Judicial District Court, and to counsel for all parties.

                                                       /s/     ELIZABETH LANG-MIERS
                                                               JUSTICE